Citation Nr: 0109426	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder involving the ring and little fingers.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1980, active duty for training from June 17 through 29, 1989, 
and inactive duty for training on September 17 and 18, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In April 2000, the Board remanded the issue of whether new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for a left knee 
disorder.  In June 2000, the RO reopened the matter and 
granted service connection.  Thus, the issue in controversy 
has been resolved.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); 38 U.S.C.A. § 7105(d)(5) (West 1991).

In April 2000 the Board also determined that although new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a left foot disorder, 
service connection was not warranted.  In June 2000 the 
veteran submitted additional evidence associated with his 
foot disorder.  Given the foregoing, the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a foot disorder has 
been raised.  The matter is referred to the RO for 
consideration.

The issues of entitlement to service connection for a right 
hand disorder involving the ring and little fingers and 
peripheral neuropathy are addressed in the remand portion of 
the decision.


FINDINGS OF FACT

1.  In April 1995, the RO denied service connection for a 
stomach disorder and the veteran appealed that determination.  
In January 1997 he withdrew the substantive appeal.

2.  Since April 1995, the RO has received additional service 
administrative records, numerous VA and non-VA medical 
reports, a transcript of a hearing held at the RO, and 
statements from the veteran.

3.  The evidence, although new, does not bear directly and 
substantially upon the specific matter under consideration 
and by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been received since the 
April 1995 decision denying entitlement to service connection 
for a stomach disorder, the determination remains final.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of service connection 
for a stomach disorder.  He asserts that his stomach problems 
are either related to an ulcer or an internal injury 
sustained during an automobile accident in September 1994 
while on active duty for training.  

Review of the record shows that the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims and has informed the veteran of 
evidence needed to support his claim.  In the April 2000 
statement of the case the veteran was apprised of the 
evidence needed to substantiate his claim, and the claims 
folder is replete with the veteran's VA and non-VA medical 
reports, Social Security reports, the veteran's hearing 
transcript, and personal statements.  While the record 
indicates that the veteran may have participated in the 
vocational rehabilitation program and that this file is not 
of record, the Board finds that no additional development is 
warranted.  There is no indication of record that the 
aforementioned evidence would in any way substantiate the 
veteran's claim, and a remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  Given the foregoing, 
the duty to assist has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  "Active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2000).

In April 1995, the RO denied service connection for a stomach 
disorder.  The RO reasoned that there was no record of a 
chronic stomach disorder in the evidence available for 
review.  In reaching that determination, the RO considered 
the veteran's service medical records which are silent with 
regard to a stomach disorder; May 1988 hearing testimony; and 
VA medical reports dated from 1982 to 1994, which do not 
reference any complaints of or treatment for a stomach 
disorder.  That same month, the RO mailed notice of the 
determination to the veteran.  The veteran disagreed.  In 
October 1995, the RO confirmed and continued the denial, and 
issued to the veteran a statement of the case.  The veteran 
perfected the appeal.  However, in January 1997, the veteran 
withdrew the substantive appeal.  38 C.F.R. § 20.204(b).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
of that the RO mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
Otherwise, that determination will become final.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2000). 

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After April 1995, the RO received duplicative service medical 
records with additional service administrative records, to 
include a December 1995 letter from the Department of the 
Army, and VA outpatient treatment reports dated from 1994 to 
1995, which show that in December 1994 the veteran complained 
of stomach pains, but do not document a pertinent diagnosis.  
The RO also received VA outpatient treatment, hospital, and 
examination reports as well as various private medical 
reports and reports from the Social Security Administration 
dated from 1995 to 2000.  Not one of the reports references a 
stomach disorder.  Copies of magazine articles, which are 
unrelated to the topic at hand, were also submitted.

Also of record is the veteran's January 1997 transcript of a 
hearing that was held at the RO.  During the hearing, the 
veteran testified that his stomach disorder was, in essence, 
pain of the hip and pelvic area, instead of a 
gastrointestinal disorder.

While the aforementioned evidence is new, in that it was not 
of record when the RO denied the claim in April 1995, it is 
not material.  The evidence does not bear directly and 
substantially upon the specific matter under consideration.  
The newly submitted evidence does not establish that the 
veteran currently has a stomach disorder which was incurred 
in or aggravated by service or any event of service.  
Therefore, the evidence does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's complaints or of the circumstances surrounding the 
origin of the veteran's complaints.  Hence, the substance of 
the record remains unchanged.  New and material evidence has 
not been submitted.  38 C.F.R. § 3.156(a).

Subsequent to April 1995, the veteran has also submitted 
numerous statements maintaining that his stomach disorder was 
incurred in service or as a result of an injury sustained 
while on active duty for training.  However, the veteran's 
statements are not new.  These assertions were considered 
when the RO initially denied the matter.  Anglin v. West, 203 
F. 3d 1343 (Fed. Cir. 2000).  In any event, the veteran's 
assertions are insufficient to reopen the claim.  See 
generally Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since new and material evidence has not been submitted since 
April 1995, the RO's determination remains final, and the 
veteran's appeal is denied.  38 U.S.C.A. §§ 5108, 7105(d)(3); 
38 C.F.R. §§ 3.156(a), 20.1103.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a stomach 
disorder, the claim remains final; the appeal is denied.


REMAND

The veteran seeks service connection for a right hand 
disorder involving the ring and little fingers and peripheral 
neuropathy.  The veteran maintains that his right hand 
disorder was incurred in service and that his peripheral 
neuropathy was either incurred while on active service or as 
a result of a injury sustained in a car accident that 
occurred while on active duty for training.  

Review of the record shows that in 1977 the veteran 
complained of pain of the right hand after smashing it in a 
cattle truck.  However, clinical findings thereafter were 
normal.  The record also shows that in 1994 while on active 
duty for training the veteran was involved in a car accident.  
As a result of that accident, service connection is in effect 
for residuals of disc disease of the neck and back with 
radiculopathy to the left shoulder and chest.  

The post-service medical evidence shows that the veteran 
continues to complain of pain and numbness of the hand and 
fingers, and that diagnoses of peripheral neuropathy and 
possible carpal tunnel syndrome have been made.  A clinical 
record dated in December 1998 reflects that the veteran 
complained of intermittent numbness and tingling of the 
fourth and fifth digits of the right hand and pain and 
tingling of the forearm.  At that time, the examiner stated 
that in addition to spinal disease the veteran had signs and 
symptoms of thoracic outlet obstruction of the left and 
possible carpal tunnel on the right.  On VA neurology 
examination in May 1999, the diagnosis was cervical and 
lumbar spine degenerative disc disease with peripheral 
neuropathy.  The examiner stated that it was not more likely 
than not that the veteran's symptoms were all related to his 
injury in service, as the symptoms did not fit a pattern 
consistent with a single injury.  However, on general 
examination, which was conducted that same month, the 
diagnoses included degenerative disc disease of the cervical 
and lumbar spine and radiculopathy pain of the shoulder.  
That examiner opined that the disabilities at least as likely 
as not were related to the in-service automobile accident.  
In any event, neither examiner ascertained whether the 
veteran had neurological disabilities, separate and distinct 
from his service-connected cervical and lumbar disc disease 
with radiculopathy.

In light of the veteran's medical history, the Board is of 
the opinion that a VA examination is needed to identify 
whether the veteran has a separate and distinct disability of 
the right hand to include the ring and little fingers and, if 
so, to ascertain its etiology.  A VA examination is also 
needed to ascertain the etiology of the veteran's peripheral 
neuropathy.  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence, lay or medical, to substantiate 
his claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right hand 
disorder involving the ring and little 
fingers and peripheral neuropathy since 
March 2000.  After securing the necessary 
release(s), the RO should obtain any 
records which have not already been 
incorporated into the veteran's claims 
folder. 

3.  The veteran should be afforded VA 
orthopedic and neurology examinations.  
The claims folder should be made 
available to the examiners for review 
before the examination.  The purpose of 
the examinations is to ascertain whether 
the veteran has a disability of the right 
hand involving the right and little 
fingers, which is separate and distinct 
from the service-connected disc disease 
of the cervical and lumbar spine with 
radiculopathy, and, if so, to identify 
its nature and etiology, to include 
whether any such disorder has been 
aggravated by any current service-
connected disability.  The examiner 
should also comment on whether it is at 
least as likely as not that the veteran's 
peripheral neuropathy was incurred in or 
aggravated by service, to include whether 
aggravated by any current service-
connected disability.  All findings 
should be recorded in detail, and all 
tests deemed necessary should be 
conducted.  A complete rationale for all 
opinions expressed, and conclusions 
reached, should be provided.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
recitation of all law applicable to de 
novo adjudication of the veteran's claims 
for service connection.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.  By this 
remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The veteran need take 
no action until he is notified.

The veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  As previously 
noted, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

